Citation Nr: 1140255	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-34 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the file was subsequently transferred to the San Diego RO.

The appeal was previously before the Board in March 2011, at which time it was remanded for additional development.  The requested development has been completed, and the matter is again before the Board for appellate consideration.


FINDING OF FACT

The competent and probative evidence preponderates against a finding that the Veteran has a current diagnosis of hemorrhoids that is due to any incident or event in active military service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In March 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his hemorrhoids claim and its duty to assist him in substantiating his claim under the VCAA. A similar letter was sent to him in March 2006 with regard to his hemorrhoids.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The March 2006 letter describes how VA determines disability ratings and effective dates. 

The Board acknowledges that the content of the March 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the hemorrhoids claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the August 2005 rating decision, October 2006 SOC, and August 2008 and August 2011 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 30 and/or 60-day periods to submit more evidence. 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, through the submission of statements and additional evidence, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Los Angeles, Long Beach, and Loma Linda VA Medical Centers (VAMC), and Social Security Administration records. 

A VA examination and opinion with respect to the issue on appeal was obtained in May 2011.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination (with opinion) obtained in this case was more than adequate, as it was based on detailed and thorough physical examination and the examiner also provided well-supported rationale for the stated conclusion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has addressed his claim by statements, including in treatment, during the course of this appeal.  The Appeals Management Center (AMC), pursuant to the Board's March 2011 remand, wrote the Veteran a letter in April 2011, specifically asking him to provide a detailed history of any hemorrhoids or symptoms of hemorrhoids he has experienced, and to identify any health care providers, VA or non-VA, who have treated him for hemorrhoids or symptoms of hemorrhoids, both in service and after service.  The AMC enclosed with its letter a VA Form 21-4138 (Statement in Support of Claim) and two VA Forms 21-4142 (Authorization and Consent to Release Information) for his use in providing any further information he wished to submit.  In August 2011, the VA Form 21-4138 was returned, signed by the Veteran, indicating he had no further evidence to submit.

The Veteran initially requested a Travel Board hearing, but subsequently cancelled that request after it was scheduled before a Veterans Law Judge.  There is no indication that he was not appropriately afforded the opportunity of a hearing to address his appealed claim, including at a hearing before the undersigned.  There has also been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Applicable Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.

To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 
Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Legal Analysis

The Veteran contends that service connection is warranted for a hemorrhoids.  With respect to a current disability, post-service treatment records show that since 2003, the Veteran has been diagnosed with, and treated for, hemorrhoids.  With regard to an in-service injury or disease, the Veteran's May 2011 VA examination report shows that he indicated that his hemorrhoid symptoms began in 1965.  However, the Board observes that his STRs are negative for complaints of or treatment for hemorrhoids or hemorrhoid related symptomatology.  Significantly, his August 1967 separation examination report shows that the Veteran denied a history of piles or rectal disease, and the corresponding examiner found that the Veteran's anus and rectum were normal.  

With respect to the etiology of the Veteran's hemorrhoids, the Veteran, in a December 2005 treatment record expressed the opinion that they were associated with "veteran related work."  The Board again notes that VA attempted to solicit more information from the Veteran so as to clarify such comment, but to no avail.  Moreover, the May 2011 examination report shows that the examiner opined that the Veteran's hemorrhoids were not related to service.  According to the examiner, "The Veteran's history of hemorrhoids is less likely as not related to [h]is military service.  The Veteran's SMR's (service medical records) were absent for a complaint or diagnosis of hemorrhoids."  The Board finds that such opinion, which was made after an evaluation of the Veteran and a review of his claims file, to be highly probative and competent evidence with respect to the question of whether the Veteran's currently diagnosed hemorrhoids originated in service.

The Board acknowledges the Veteran's contentions that his current hemorrhoids began in service.  The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his hemorrhoid symptoms in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465  (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In the present case, hemorrhoids are found to be capable of lay observation, and thus the Veteran's statements can constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of hemorrhoids or related symptoms.  Following service, there was no documentation of complaints or treatment for hemorrhoids until 2003, more than 35 years after service separation.  While he may be sincere in his belief about service connection, in light of the factors above, the Board finds that the Veteran's assertions as to a continuity of hemorrhoid symptomatology since service, while competent, are less than credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneously reported historical evidence has greater probative value than history as reported by a claimant).  Therefore, the absence of documented complaints or treatment for more than 35 years following his separation from active military service, and the absence of treatment thereafter, is more probative than his current recollection as to symptoms experienced in the distant past.  Moreover, as noted above, there is no competent opinion relating any present hemorrhoids to service.  As a result, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids, and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107(b), and 38 C.F.R. § 3.102, but does not find that the evidence is in such approximate balance as to warrant its application.


ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


